DETAILED ACTION
This action is in response to the filing on February 14, 2020.  Claims 1-20 are pending and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… determining whether mirror paths used to migrate extents from the primary storage to the secondary storage exceed a degradation criteria; and sending commands to cause the recall extents to be recalled from the third storage to both the primary storage and the secondary storage in response to determining that the mirror paths exceed the degradation criteria.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 9 and 15 recite similar limitations.  Therefore, claims 9 and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20210109818 A1 – Perneti discloses a cloud storage provided by a first cloud provider is connected to a backup system and the file is moved to the first cloud storage.  Metadata is created at the backup system to reference the file moved to the first cloud storage.  The file is moved from the first 
·         US 20180267723 A1 – McBride discloses processing a recall request for data migrated from a primary storage system having data mirrored to a secondary storage system.  The primary system receives a recall request to recall a data object that was migrated from the primary system to a remote storage location.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114